[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                           No. 05-13803                   January 27, 2006
                       Non-Argument Calendar            THOMAS K. KAHN
                     ________________________                 CLERK

                D. C. Docket No. 03-02870-CV-TWT-1

JAMIL A. AL-AMIN,


                                                        Plaintiff-Appellant,

                                versus

JAMES E. DONALD,
HUGH SMITH,
FRED BROWN,
S. DUPREE,
C. MCCOWAN,


                                                     Defendants-Appellees.


                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                   _________________________

                          (January 27, 2006)
Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

      Jamil A. Al-Amin appeals the district court’s grant of summary judgment to

James Donald, Commissioner of the Georgia Department of Corrections, and his

co-defendants, officials in the Georgia State Prison system, on Al-Amin’s 42

U.S.C. § 1983 claim that his due process rights were violated. We affirm.

      Al-Amin contends that the district court improperly determined that he did

not have a liberty interest in freedom from confinement in administrative

segregation at the Georgia State Prison (“GSP”) in Reidsville. He argues that the

court disregarded the existence of material issues of fact concerning the conditions

of his confinement and that these factual issues precluded summary judgment. He

also contends that the district court improperly failed to consider his claim

alleging violations of his First Amendment right of free exercise of religion.

                                          I.

      Al-Amin was convicted of murdering one deputy sheriff and wounding

another in Fulton County, Georgia and was sentenced to life imprisonment without

parole. He entered GSP on March 21, 2002 and was confined in administrative

segregation, which is a non-disciplinary classification that prevents an inmate’s

contact with the general population of the prison.

                                          2
        Al-Amin was transferred to the Fulton County Jail on December 11, 2002

for post-trial proceedings. In March 2003 while he was housed at the Fulton

County jail, an incident occurred that led jail officials to believe that Al-Amin had

participated in an escape attempt. Following that incident, the Georgia Superior

Court of Fulton County granted the state’s motion to transfer Al-Amin from

Fulton County Jail back to GSP. Although the court did not make a determination

that Al-Amin actually had been involved in an escape attempt, it concluded that

Fulton County Jail personnel reasonably believed that Al-Amin had participated in

the attempt. Therefore, the court granted the state’s request to transfer Al-Amin

to GSP, and he returned to GSP on April 4, 2003. At that time, he was reassigned

to administrative segregation.

        When Al-Amin returned to GSP in April 2003, GSP officials also concluded

that there was evidence of Al-Amin’s participation in an escape attempt at the

Fulton County Jail. Based on this conclusion as well as the notoriety of the case

and the prisoner, “it was deemed necessary to make him a high maximum security

inmate.” Aff. of Garry Harden, Counselor for the Classifications Committee, at 3.

On GSP’s Security Reclassification Form dated April 9, 2003, “escapes” were

listed as zero and “disciplinary reports” were listed as zero; however, the form

stated that Al-Amin was disapproved for reclassification because he was an escape

risk.

                                          3
      Al-Amin has been confined to administrative segregation for his entire time

in GSP, which now amounts to an aggregate period of approximately three years.

The reasons given for his classification are the notoriety of Al-Amin’s case, the

escape risk he poses, and “concerns due to his widely-known expressions of

belief.” Defendants’ Stmt. of Material Facts at 3. He is considered a threat to the

security of the prison because “he has leadership qualities and a history of

opposing the government and supporting violence.” Aff. of Hugh Smith, GSP

Warden, at 8.

      Al-Amin has remained confined to administrative segregation because

prison officials have continued to view him as an escape risk and a threat to prison

security. Warden Smith stated:

             With Mr. Al-Amin’s background as a leader of anti-government
             causes, a killer of a law enforcement officer and the fact that Mr. Al-
             Amin has many followers, both in and out of prison, I have continued
             to believe that if Mr. Al-Amin were to be placed in the general
             population of [GSP], which houses many of the most violent
             convicted felons in Georgia, it would create a threat to the security of
             the prison.

Aff. of Hugh Smith, GSP Warden, at 8.

                                         II.

      Al-Amin initially filed a grievance form challenging his housing

classification, and his request to be removed from administrative segregation was

denied. On September 22, 2003, proceeding pro se, Al-Amin filed a complaint

                                          4
against certain Georgia State Prison officials pursuant to 42 U.S.C. § 1983. He

alleged that his due process rights were violated when he was originally confined

to administrative segregation without a hearing and when GSP officials did not

inform him of his appeal rights a year later upon reassigning him to administrative

segregation and classifying him as a “high–high max” security inmate. He also

indicated in his complaint that being kept in isolation interfered with the exercise

of his religion.1 He sought monetary damages for health and psychological injury

and equitable relief, asking the court to order his transfer to another prison, his

removal from administrative segregation, and the removal of the defendants from

their positions as officials in the GSP system.

                                               A.

       The district court first conducted a frivolity review as required by 28 U.S.C.

§ 1915A. A federal court must conduct an initial screening of a prisoner

complaint to determine whether it “(1) is frivolous, malicious, or fails to state a

claim on which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” 28 U.S.C. § 1915A(b). A claim is

frivolous when, on the face of the complaint, the factual allegations are “clearly


       1
         In the “Relief” section of the complaint, among other types of relief he was seeking, Al-
Amin made the following request: “That I be allowed to fulfill my religious rights by being
removed from isolation.” Complaint at ¶ 5. His complaint did not expressly specify any
constraints on his religious practice. See id. at ¶ 4.

                                                5
baseless,” or the legal allegations are “indisputably meritless.” Carroll v. Gross,

984 F.2d 392, 393 (11th Cir. 1993) (citation and quotation marks omitted). A

complaint may be dismissed for failure to state a claim when it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim that would

entitle him to relief. Brower v. County of Inyo, 489 U.S. 593, 598, 109 S. Ct.

1378, 1382 (1989).

      At the time the court conducted this frivolity review, Al-Amin had been in

administrative segregation at GSP for an aggregate time of thirteen months. The

court concluded that—particularly based on the length of time in administrative

segregation, the uncertainty about the type of hearing conducted during the

classification process, and Al-Amin’s pro se status—Al-Amin’s due process claim

was not “clearly baseless” or “indisputably meritless.” Carroll, 984 F.2d at 393.

Therefore, the court allowed Al-Amin’s claim to proceed.

                                         B.

      Subsequently, the district court granted the defendants’ motion for summary

judgment. In doing so, the court found that administrative segregation at GSP is

not part of the disciplinary segregation unit and that GSP officials place inmates in

administrative segregation when their presence in the general population would

pose a threat to their own welfare or that of other inmates or the staff or would

cause major disruption to the secure and orderly operation of the prison.

                                          6
      The court found that inmates in administrative segregation “are treated

similarly” to those in the general population. District Court Opinion and Order at

3. Inmates in administrative segregation are allowed to take their personal

possessions with them, and their cells are equipped and furnished in a manner

similar to those of inmates in the general population. They are given the same

opportunities for personal hygiene, except that they may be limited to showering

and shaving three times per week. They have the same visitation and

correspondence privileges as general population inmates. They get the same food

in the same quantities as the general population. The court determined that the

primary differences are that inmates in administrative segregation live in single

cells, they do not go to the dining room with the general population, and they are

entitled to five hours of exercise per week rather than the seven hours available to

general population inmates.

      At the time the court granted summary judgment in favor of the defendants,

Al-Amin had been in administrative segregation for an aggregate of thirty months.

The court determined, however, that because the conditions of his confinement

were basically equivalent to those of the general population, Al-Amin did not have

a liberty interest in freedom from administrative segregation, despite the lengthy

duration of his confinement.

      Furthermore, the court concluded that even if Al-Amin did have a liberty

                                          7
interest in freedom from administrative segregation, he had received all the

process he was due. The court found that GSP had followed the process for

administrative segregation set forth in the Georgia Department of Corrections’

Standard Operating Procedures. It made the following findings concerning the

process Al-Amin received at GSP:

            The Plaintiff [Al-Amin] was originally brought to GSP on March 21,
            2002, and a segregation hearing was held on March 26, 2002.
            (Harden Aff., Ex. A; Smith Aff. ¶ 5.) He was placed in administrative
            segregation based on his status as an “Admissions and Orientation
            inmate.” (Id.) The Plaintiff was provided with an explanation for the
            placement and given an opportunity to express his views. (Harden
            Aff., Ex. A.) Approximately one week later, on April 4, 2002, a
            special management hearing was held. At this time, the Plaintiff was
            placed in involuntary administrative custody, for the safe operation of
            the prison, for a period of observation and adjustment due to the
            publicity associated with his case. (Harden Aff. ¶ 5, Ex. B.) Once
            again, the Plaintiff was notified of the reasons behind his confinement
            and he expressed his dissatisfaction with the decision. (Id., Ex. B.)
            The Plaintiff remained in administrative segregation until September
            29, 2002, when he was transferred from GSP. He returned to GSP on
            April 4, 2003. On April 9, 2003, a special management hearing was
            held, and the Plaintiff was classified as a high maximum security
            inmate because of the notoriety of his case and because he was
            deemed an escape risk, based on an alleged escape attempt from the
            Fulton County Jail. (Id. ¶ 5, Ex. C.) Accordingly, he was once again
            placed in administrative segregation. The Plaintiff was notified of
            this decision and he had the opportunity to state that he was not in
            agreement with the decision. (Id. ¶ 6, Ex. C.) Finally, the Plaintiff
            has received an administrative hearing review of his status every 30
            days. (Id. ¶¶ 7–8; see id., Ex. D.) After each classification and
            placement determination, the Plaintiff has had the right to appeal to
            the Warden. (Id. ¶¶ 7–8.)

Al-Amin v. Wetherington, No. 1:03-CV-2870 at 13–14 (N.D. Ga. June 3, 2005).

                                         8
The court concluded that the prison afforded Al-Amin all that was procedurally

required for placement in administrative segregation. Id. Based on these findings,

the court granted the defendants’ motion for summary judgment.

                                        III.

      We review a district court’s order granting summary judgment de novo, and

we resolve all issues of material fact in favor of the nonmoving party. Cuvillier v.

Rockdale County, 390 F.3d 1336, 1338 (11th Cir. 2004).

                                         A.

      The threshold issue in the present case is whether Al-Amin has a liberty

interest in freedom from confinement in administrative segregation. For reasons

we will discuss, we conclude that he does have a not liberty interest under the

particular facts of this case. That conclusion makes it unnecessary for us to

determine whether GSP’s procedures for confining Al-Amin to administrative

segregation and for keeping him confined there provided Al-Amin with due

process.

      A liberty interest protected by the Fourteenth Amendment may arise from

the Due Process Clause itself, or state law may create a liberty interest. See

Sandin v. Conner, 515 U.S. 472, 483–84, 115 S. Ct. 2293, 2300 (1995).

The Supreme Court has given us some examples of cases in the prison context

where the Due Process Clause protects a liberty interest regardless of the

                                          9
protections state law provides or fails to provide. See id. One of those cases

involved an inmate’s involuntary transfer to a mental hospital, and the other

involved the involuntary administration of pyschotropic drugs to an inmate. See

id. (citations omitted). In these situations, the conditions of confinement

“exceed[ed] the sentence in such an unexpected manner as to give rise to

protection by the Due Process Clause of its own force.” Id. at 484, 115 S. Ct. at

2300.

        Confinement to administrative segregation, under conditions substantially

similar to those experienced by the general population of the prison, does not

implicate liberty interests in the way that involuntary transfer to a mental hospital

or involuntary administration of psychotropic drugs does. See id. Although

“prisoners do not shed all constitutional rights at the prison gate, . . . lawful

incarceration brings about the necessary withdrawal or limitation of many

privileges and rights, a retraction justified by the considerations underlying or

penal system.” Id. at 485, 115 S. Ct. at 2301 (citations, quotation marks, and

alteration omitted). Under certain circumstances, administrative segregation is a

necessary limitation of privileges and rights that incarceration demands.

        The extended duration of Al-Amin’s confinement in administrative

segregation does distinguish the facts of his case from some other disciplinary or

administrative segregation situations in which it was held that no liberty interest

                                           10
existed. See Sandin, 515 U.S. at 486, 115 S. Ct. at 2301 (holding that the

plaintiff’s disciplinary, segregated confinement for thirty days “did not present the

type of atypical, significant deprivation in which a State might conceivably create

a liberty interest”); Rodgers v. Singletary, 142 F.3d 1252 (11th Cir. 1998) (holding

that no liberty interest existed when plaintiff was kept in administrative

confinement for two months pending the resolution of criminal charges arising

from an altercation with a corrections officer); see also Pichardo v. Kinker, 73

F.3d 612 (5th Cir. 1996) (holding that “absent extraordinary circumstances,

administrative segregation as such, being an incident to the ordinary life of a

prisoner, will never be a ground for a constitutional claim”). Although Al-Amin

has been confined in administrative segregation for a long time, because this

confinement has occurred under conditions substantially similar to those

experienced by the general population of GSP, his confinement in administrative

segregation does not unexpectedly exceed his sentence in a manner that would

evoke the protections the Due Process Clause. See Sandin, 515 U.S. at 484, 115

S. Ct. at 2300.

      Addressing the issue of an inmate’s confinement in administrative

segregation, the Supreme Court has noted that “[i]t is plain that the transfer of an

inmate to less amenable and more restrictive quarters for non-punitive reasons is

well within the terms of confinement ordinarily contemplated by a prison

                                          11
sentence.” Hewitt v. Helms, 459 U.S. 460, 468, 103 S. Ct. 864, 869 (1983),

modified on other grounds by Sandin, 515 U.S. 472, 481, 115 S. Ct. 2293, 2299

(concluding that the focus of the liberty interest inquiry should be on the nature of

the deprivation rather than on the language of the state prison regulation). The

Court has also cautioned, however, that “administrative segregation may not be

used as a pretext for indefinite confinement of an inmate. Prison officials must

engage in some sort of periodic review of the confinement of such inmates.” Id. at

477 n.9, 103 S. Ct. at 874 n.9.

      The record establishes that periodic review was conducted in Al-Amin’s

case. In his affidavit, GSP Counselor Garry Harden, who serves on the

Institutional Classifications Committee, stated that Al-Amin was placed on

administrative segregation because of the notoriety of his case and because he is

an escape risk. Harden Affidavit at ¶ 8. Harden also stated in his affidavit that Al-

Amin’s status is “subject to review every month in a hearing” and that after a

decision is made in the status review, Al-Amin can “appeal the decision of the

classifications committee to the warden pursuant to policy.” Id. Since periodic

review has been conducted, Al-Amin’s confinement does not appear to be a

pretext for indefinite confinement, which might give rise to a liberty interest.

      Because we conclude that the Due Process Clause itself does not give rise to



                                          12
a liberty interest in Al-Amin’s case, the next issue we must resolve is whether state

law has created a liberty interest. In regard to state-created liberty interests in the

prison context, the Supreme Court has concluded that “these interests will be

generally limited to freedom from restraint which . . . imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Id. at 484, 115 S. Ct. at 2300.

      To determine if a state-created liberty interest exists, we must focus on the

nature of the deprivation. See id. at 481, 115 S. Ct. at 2299. Al-Amin has a liberty

interest only if his confinement in GSP’s administrative segregation for a period of

approximately three years constitutes an “atypical and significant hardship” on

him “in relation to the ordinary incidents of prison life.” Id. at 484, 115 S. Ct. at

2300. Based on the substantial similarity between the privileges and conditions

of life in the general population of GSP in comparison to conditions in

administrative segregation, the district court concluded that confinement in

administrative segregation did not constitute an atypical and significant hardship.

We agree.

      The briefs and the record establish that no genuine issue of material fact

exists concerning the equivalence of the conditions of Al-Amin’s administrative

segregation confinement in comparison to the conditions experienced by the

general population of GSP. Moreover, Al-Amin receives periodic reviews of his

                                           13
classification status in accordance with the Georgia Department of Corrections’

Standard Operating Procedures. Under these circumstances, Al-Amin’s

confinement in administrative segregation does not constitute an “atypical and

significant hardship . . . in relation to the ordinary incidents of prison life.” See id.

at 484, 115 S. Ct. at 2300.

                                           B.

      On the issue of whether a First Amendment violation occurred as a result of

his confinement in administrative segregation, Al-Amin’s initial brief does not

explain how his confinement affects his First Amendment free exercise of religion

in any way. The defendants point out this deficiency in their brief in response, and

Al-Amin filed no reply brief. Al-Amin gives us little to go on except bare

assertions in his brief that his confinement in administrative segregation reflects

GSP officials’ “disapproval of his status as a practicing Muslim and . . .

speculation and exaggerated fears based on his religious affiliation and practice.”

Brief of Appellant at 22. He contends that the district court erred in failing to

consider his claim that his First Amendment free exercise rights were violated.

      Al-Amin’s complaint stated the following request for relief: “That I be

allowed to fulfill my religious rights by being removed from isolation.”

Complaint at ¶ 5. He did not expressly state a free exercise claim and did not

refer to any specific constraints on his religious practice in his complaint. See id.

                                           14
at ¶ 4. We take note of the fact that at the summary judgment stage of this case,

Al-Amin was proceeding pro se. Pro se pleadings are interpreted liberally, but

even a pro se plaintiff must allege some factual basis for his claim. See Jones v.

Ray, 279 F.3d 944, 946–47 (11th Cir. 2001). A defendant is not required to “infer

all possible claims that could arise out of the facts set forth in the complaint.”

Gilmour v. Gates, McDonald, & Co., 382 F.3d 1312, 1315 (11th Cir. 2004).

      Al-Amin did not amend his complaint to include a cognizable free exercise

claim. He merely stated in his opposition to the defendants’ motion for summary

judgment that GSP officials’ reasons for keeping him confined in administrative

segregation were a pretext for discrimination based on religion and that GSP

officials were violating the Religious Land Use and Institutionalized Persons Act,

42 U.S.C. § 2000cc, et seq.

      “A plaintiff may not amend her complaint through argument in a brief

opposing summary judgment.” Gilmour, 382 F.3d at 1315. The district court did

not err by not addressing Al-Amin’s wish to “fulfill [his] religious rights” as stated

in his complaint. His request for relief was (and still is) vague and ambiguous,

and the complaint and his other submissions provide no factual or legal basis for a

claim that his First Amendment rights were violated. See Jones, 279 F.3d at

946–47.



                                          15
      Therefore, we conclude that the district court properly granted summary

judgment in favor of the defendants.

      AFFIRMED.




                                       16